Citation Nr: 1612631	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  05-39 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids, status post hemorrhoidectomy.  

2.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1968 and September 1968 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In relevant part, this rating decision denied compensable ratings for service-connected hemorrhoid and sinusitis disabilities.  Jurisdiction of this appeal was later transferred to the RO in Montgomery, Alabama.  

In December 2011, the Board denied the claim for a compensable rating for service-connected hemorrhoids and granted an increase to 10 percent for the service-connected sinusitis.  In addition, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a chronic skin disorder to allow for the issuance of a statement of the case.  This issue is no longer on appeal.  

The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By way of a February 2013 Order, the Court granted the Joint Motion for Partial Remand (JMPR) filed by the Veteran's attorney-representative and the attorney representing the Secretary of VA (the Parties).  The effect of the Parties' JMPR is to vacate the December 2011 Board decision to the extent it denied a compensable rating for service-connected hemorrhoids and denied a rating in excess of 10 percent for service-connected sinusitis.  This JMPR was based in part on the fact that allergic rhinitis was not considered as a separate disability under Diagnostic Code 6522.  See 38 C.F.R. § 4.97.  

In March 2014, the Board remanded the claims currently on appeal for further evidentiary development.  In August 2015, the RO granted service connection for allergic rhinitis and assigned a disability evaluation of 10 percent.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  On September 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for a compensable evaluation for his service-connected hemorrhoids is requested.

2.  In February 2013, a JMPR was ordered by the Court regarding the issue of entitlement to an increased evaluation for service-connected sinusitis because the Board did not consider whether a separate evaluation was warranted under 38 C.F.R. § 4.97, Diagnostic Code 6522, for allergic rhinitis.  

3.  In an August 25, 2015, rating decision, service connection was granted for allergic rhinitis.  An evaluation of 10 percent was assigned, effective as of February 4, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased evaluation for hemorrhoids by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Board lacks jurisdiction over the claim for an evaluation in excess of 10 percent for sinusitis, as the Court's directives have been granted and rendered this claim moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue - Hemorrhoids

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2014, VA received a statement from the Veteran expressing his desire to withdraw the claim of entitlement to a compensable evaluation for his service-connected hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Rating for Sinusitis

For historical purposes, the Veteran filed a claim of entitlement to a compensable evaluation for his service-connected sinusitis in April 2004.  This claim was denied in a March 2005 rating decision.  He Veteran submitted a timely notice of disagreement in April 2005 but his claim was again denied in a November 2005 statement of the case.  The Veteran appealed this decision to the Board in December 2005.  In December 2011, the Board increased the Veteran's disability evaluation for his sinusitis to 10 percent.  The RO assigned an effective date of April 2, 2004 in a January 2012 rating decision.  

The Veteran disagreed with the 10 percent rating in a January 2012 appeal to the Board (VA Form 9) and a March 2012 notice of disagreement.  The Veteran appealed the assigned rating to the Court, and in February 2013, the Court remanded this issue back to the Board for failing to consider whether a separate evaluation may be warranted for allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Following the Court's decision, the RO granted service connection for allergic rhinitis in an August 2015 rating decision.  An evaluation of 10 percent was assigned, effective as of February 4, 2013.  

Therefore, the Veteran's claim of entitlement to a separate evaluation for allergic rhinitis has been granted.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Here, as a result of the RO's action, there no longer remains a case or controversy with respect to this claim, as the JMPR focused solely on the fact that consideration was not given for a separate evaluation for allergic rhinitis.  Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.  


ORDER

The claim of entitlement to a compensable evaluation for service-connected hemorrhoids is dismissed.  

The claim of entitlement to an increased evaluation for sinusitis is dismissed as moot.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


